Citation Nr: 1121421	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The appellant had active service from March 28, 1978 to August 8, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant testified before a Decision Review Officer at the RO in January 2007, and a transcript of that hearing has been associated with the claims file.  No subsequent hearing was requested.

These issues were previously before the Board in June 2009, at which point the case was remanded for further development.  At that time, the issue of service connection for tinnitus was also before the Board.  However, service connection was granted for tinnitus upon remand, which is a full grant of the benefit sought on appeal.  Further, no appeal from the downstream elements of a rating or effective date are of record.  As such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As discussed below, the remand directives have not been substantially completed with respect to the remaining issues on appeal.  Therefore, the Board has no discretion, and the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pertinent facts and law concerning the appellant's claims were set forth in the prior Board remand, and they will not be repeated in full at this time.  Briefly, the evidence of record indicates some possible hearing loss upon entry into service in March 1978, and that the appellant had been previously treated for psychiatric symptoms.  The appellant has testified to noise exposure from firing weapons without adequate hearing protection during service, as well as to stressors including waking up with his dorm on fire and seeing a man bleeding on base during service.  There is evidence of treatment for mental health symptoms during service.  The appellant contends that he had no symptoms of hearing loss or a psychiatric disorder (to include depression or anxiety) upon entry into service in March 1978, and that he has had symptoms of such disorders continuously since that time.

As the evidence of record includes several psychiatric diagnoses, the appellant's claim for an acquired psychiatric disorder encompasses any currently diagnosed disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, an appellant does not have to have meet VA's criteria for hearing loss during service to be entitled to service connection, as long as the evidence of record establishes a current hearing loss disability that was incurred or aggravated as a result of service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Development is necessary to determine whether any symptoms prior to service were precursors to the appellant's currently diagnosed disabilities.  Further, due to the evidentiary burdens concerning preexisting conditions, it must be determined whether, if hearing loss or a psychiatric disorder did exist prior to service, there is clear and unmistakable evidence that any such preexisting disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).  

Medical evidence is required to establish a diagnosis due to the complex nature of the appellant's claimed conditions.  However, he is competent as a lay witness to describe his observable hearing difficulties, as well as observable mental health symptoms.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence.  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible, and lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

The AMC/RO failed to comply with several of the prior remand directives.  In particular, while the appellant was sent a notice letter in July 2009, he was not notified of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AMC/RO did not address the question of whether the presumption of soundness had been rebutted as to either of the appellant's claims, nor did it advise the appellant of the evidentiary burden concerning such situation.

Additionally, while the appellant was afforded a VA audiological examination, the examiner did not respond to all questions concerning hearing loss as directed in the remand, to include whether there any diagnosed hearing loss clearly and unmistakeably preexisted the appellant's entry into service.

Further, it does not appear that the AMC/RO afforded the appellant a VA examination concerning his claim for an acquired psychiatric disorder, claimed as depression and anxiety, or obtained an opinion concerning the specific questions stated in the remand directives in the event the appellant failed to appear.  

Additionally, a February 2010 rating decision granted service connection for tinnitus and indicated that the issue of service connection for an acquired psychiatric disorder was deferred pending further development.  However, the claims file contains no post-remand adjudication of the claims for hearing loss or an acquired psychiatric disorder, to include a supplemental statement of the case.  

As such, the case must be remanded for completion of these remand directives and readjudication of the appellant's claims.  See Stegall, 11 Vet. App. 268.  Any other development that may be necessary based on any information received upon remand should also be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) and implementing regulations found at 38 C.F.R. § 3.159 (2010) is completed.  In particular, the AMC/RO must notify the appellant of the information and evidence needed to substantiate his claims, and of what part of such evidence he should obtain and what part the Secretary will attempt to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002) and Dingess/Hartman, 19 Vet. App. 473.  The AMC/RO should also advise the appellant as to the evidentiary burden placed upon him in a case where the presumption of soundness is rebutted.

2.  Thereafter, the AMC/RO should arrange for a review of the appellant's claims file by an appropriate medical specialist in order to determine the nature, onset date and etiology of the appellant's claimed right and left hearing loss.  The entire claims file, including a copy of both the current and prior remands, must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner should consider the information in the claims file to provide an opinion as to the onset date and etiology of the appellant's claimed hearing loss.  The reviewer should offer an opinion as to the medical probabilities that any current hearing loss is attributable to the appellant's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:  
      
a.  Is the appellant currently diagnosed with any hearing loss in either ear?  
      
b.  When is the first documented record of the existence of hearing loss for the appellant?  The reviewer should discuss the appellant's description of his exposure to gunfire without hearing protection during basic training, as well as all post-service audiometric testing and any differences between any right ear hearing loss and any left ear hearing loss.
      
c.  Is the appellant's currently claimed hearing loss etiologically related to any incident of service, including exposure to weapons fire during basic training or is the claimed hearing loss more likely due to some other cause or causes, including some incident prior to service or post-service noise exposure?
      
d.  On the basis of the clinical record and the known development characteristics of any diagnosed hearing loss (right or left), can it be concluded with clear and unmistakable certainty that any such diagnosed condition pre-existed the appellant's entry into active military service in March 1978?  
      
e.  If any hearing-related pathology clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existing condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?  The reviewer must discuss the report of audiometric examination at entry, any in-service hearing-related diagnosis, and all other pertinent pre-service, in-service and post-service clinical findings.

Any additional development suggested by the evidence should be undertaken.  If the examiner determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the appellant for such an examination.

3.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether any such pathology is linked to the appellant's service.  The claims file must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner, after examination of the appellant and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any psychiatric disorder found.  The examiner should also reconcile all psychiatric diagnoses documented in the appellant's records and provide a current psychiatric diagnosis.  The examiner should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is etiologically related to service, to the extent possible, the examiner should indicate the historical degree of impairment due any psychiatric disorder found to be related to service, as opposed to that due to other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities. 

The examiner should discuss the appellant's psychiatric history and address whether the symptoms the appellant exhibited prior to service were an early manifestation of the problems the appellant experienced in service or of any current psychiatric disorder.

In particular, the examiner should offer an opinion, with degree of medical probability expressed, as to whether the etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  The examiner should identify all psychiatric conditions which have been present and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  

The examiner should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The examiner should discuss whether the appellant's current psychiatric pathology represents a progression of the symptoms documented prior to service or those documented during service.

Specifically, the examiner must address the questions of:
      
a.  Whether the appellant's current psychiatric pathology is causally or etiologically related to his period of military service (March 28, 1978 to August 8, 1978) or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)
      
b.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have had prior to his entry into active service on March 28, 1978?
      
c.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have had in service (March 28, 1978 to August 8, 1978)? and
      
d.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year of his service separation in August 1978?

If the examiner finds that any psychiatric pathology clearly existed prior to the appellant's period of service, the examiner must state whether any such identified pathology worsened during the appellant's period of active military service (March 28, 1978 to August 8, 1978).  If worsening occurred, the examiner should state whether it can it concluded with clear and unmistakable certainty that each pre-existing psychiatric disorder was not aggravated in service to a permanent degree beyond that which would be due to the natural progression of each such psychiatric disorder.

If the examiner cannot answer any of the above questions without resort to speculation, he or she should so indicate.  The examiner should provide the rationale for the opinions provided.

4.  The AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical reports.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing examiner for corrective action.

5.  Thereafter, the AMC/RO should consider all of the evidence of record and re-adjudicate each of the appellant's service connection claims.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including the presumption of soundness and the aggravation of preexisting conditions.  The readjudication should also reflect consideration of the holdings in Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003), and Clemons, 23 Vet. App. 1 (2009).

6.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an appropriate Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

